Exhibit 10.1

 

FORM OF VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of November 7, 2019 by and
among (i) MICT, Inc., a Delaware corporation (together with its successors,
“MICT”), (ii) GFH Intermediate Holdings Ltd., a British Virgin Islands company
(“Intermediate”), and (iii) the undersigned stockholder (“Holder”) of MICT. Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement (defined below).

 

WHEREAS, on the date hereof, (i) MICT, ((ii) MICT Merger Subsidiary Inc., a
British Virgin Islands company and a wholly-owned subsidiary of MICT (“Merger
Sub”) and (iii) Intermediate entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”), pursuant to which subject to the terms and conditions
thereof, among other matters, Merger Sub will merge with and into Intermediate,
with Intermediate continuing as the surviving entity, as a result of which each
share of Intermediate that is issued and outstanding immediately prior to the
Effective Time (as defined in the Merger Agreement) shall no longer be
outstanding and shall automatically be cancelled, in exchange for the right of
the holder thereof to receive a substantially equivalent security of MICT (the
“Merger”, and together with the other transactions contemplated by this
Agreement, the “Transactions”);

 

WHEREAS, the Board of Directors of MICT has (a) approved and declared advisable
the Merger Agreement, the Ancillary Documents, the Merger and the other
Transactions, (b) determined that the Transactions are fair to and in the best
interests of MICT and its stockholders (the “MICT Stockholders”) and (c) except
as set forth in the Merger Agreement, shall make the MICT Board Recommendation;
and

 

WHEREAS, as a condition to the willingness of Intermediate to enter into the
Merger Agreement, and as an inducement and in consideration therefor, and in
view of the valuable consideration to be received by Holder thereunder, and the
expenses and efforts to be undertaken by Intermediate and MICT to consummate the
Transactions, Intermediate, MICT and Holder desire to enter into this Agreement
in order for Holder , pursuant to the terms and conditions herein, to provide
certain assurances to Intermediate regarding the manner in which Holder is bound
hereunder to vote such number of shares of capital stock of MICT which Holder
beneficially owns, holds or otherwise has voting power over (the “Shares”)
during the period from and including the date hereof through and including the
date on which this Agreement is terminated in accordance with its terms (the
“Voting Period”).

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.  Covenant to Vote in Favor of Transactions. Holder agrees, with respect to
all of the Shares:

 

(a)  during the Voting Period, at each meeting of MICT Stockholders or any class
or series thereof, and in each written consent or resolutions of any of MICT
Stockholders in which Holder is entitled to vote or consent, Holder hereby
unconditionally and irrevocably agrees to be present for such meeting and vote
(in person or by proxy), or consent to any action by written consent or
resolution with respect to, as applicable, the Shares (i) in favor of, and
adopt, the Merger, the Merger Agreement, the Ancillary Documents, any amendments
to MICT’s Organizational Documents, all of the other Transactions and any
actions required in furtherance thereof, (ii) in favor of the other matters set
forth in the Merger Agreement, and (iii) to vote the Shares in opposition to:
(A) any Acquisition Proposal and any and all other proposals for the acquisition
of MICT; or (B) any other action or proposal involving any Intermediate and its
Subsidiaries that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay or adversely affect in any material respect the
Transactions or would reasonably be expected to result in any of the conditions
to the Closing under the Merger Agreement not being fulfilled;

 



 

 

 

(b)  to execute and deliver all related documentation and take such other action
in support of the Merger, the Merger Agreement, any Ancillary Documents and any
of the Transactions as shall reasonably be requested by MICT or Intermediate in
order to carry out the terms and provision of this Section 1, including, without
limitation, (i) any actions by written consent of MICT Stockholders presented to
Holder with respect to the matters in Section 1(a) and (ii) any applicable
Ancillary Documents, customary instruments of conveyance and transfer, and any
consent, waiver, governmental filing, and any similar or related documents;

 

(c)  not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares in a voting trust or subject any Shares
to any arrangement or agreement with respect to the voting of such Shares,
unless specifically requested to do so by Intermediate and MICT in connection
with the Merger Agreement, the Ancillary Documents and any of the Transactions;
and

 

(d)  except as contemplated by the Merger Agreement or the Ancillary Documents
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person with respect to the voting of, any shares of MICT Common Stock in
connection with any vote or other action with respect to the Transactions, other
than to recommend that MICT Stockholders vote in favor of adoption of the Merger
Agreement and the Transactions and any other proposal the approval of which is a
condition to the obligations of the parties under the Merger Agreement (and any
actions required in furtherance thereof and otherwise as expressly provided by
Section 1 of this Agreement).

 

2.  Grant of Proxy. Holder, with respect to all of the Shares, hereby grants to,
and appoints Intermediate and any designee of Intermediate (determined in
Intermediate’s sole discretion) as Holder’s attorney-in-fact and proxy, with
full power of substitution and resubstitution, for and in Holder’s name, to
vote, or cause to be voted (including by proxy or written consent, if
applicable) any Shares owned (whether beneficially or of record) by Holder. The
proxy granted by Holder pursuant to this Section 2 is irrevocable and is granted
in consideration of Intermediate entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses. Holder hereby affirms
that such irrevocable proxy is coupled with an interest by reason of the Merger
Agreement and, except upon the termination of this Agreement in accordance with
Section 7(a) (at which time this proxy shall automatically be revoked without
any further action required by the Holder), is intended to be irrevocable.
Holder agrees, until this Agreement is terminated in accordance with Section
7(a), to vote its Shares in accordance with Section 1 above. Intermediate agrees
not to exercise the proxy granted in this Section 2 for any purpose other than
the purposes expressly described in Section 1 of this Agreement.

 

3.  Other Covenants.

 

(a)  No Transfers. Holder agrees that during the Voting Period, except as
expressly provided or required hereunder or under the Merger Agreement
(including in connection with the Offer), it shall not, and shall cause its
Affiliates not to, without Intermediate’s prior written consent, (A) offer for
sale, sell (including short sales), transfer, tender, pledge, encumber, assign
or otherwise dispose of (including by gift) (collectively, a “Transfer”), or
enter into any contract, option, derivative, hedging or other agreement or
arrangement or understanding (including any profit-sharing arrangement) with
respect to, or consent to, a Transfer of, any or all of the Shares; (B) grant
any proxies or powers of attorney with respect to any or all of the Shares; (C)
permit to exist any lien of any nature whatsoever (other than those imposed by
this Agreement, applicable securities Laws or MICT’s Organizational Documents,
as in effect on the date hereof) with respect to any or all of the Shares; or
(D) take any action that would have the effect of preventing, impeding,
interfering with or adversely affecting Holder’s ability to perform its
obligations under this Agreement. Holder agrees with, and covenants to,
Intermediate that Holder shall not request that MICT register the Transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any Shares during the term of this Agreement without the prior
written consent of Intermediate, and MICT hereby agrees that it shall not
register any such Transfer. For the avoidance of doubt, Holder shall be
expressly permitted to tender, and nothing in this Agreement shall prevent
Holder from tendering, any shares in connection with the Offer.

 



2

 

 

(b)  Permitted Transfers. Section 3(a) shall not prohibit a Transfer of Shares
by Holder (i) to any family member or trust for the benefit of any family
member, (ii) to any stockholder, member or partner of Holder, if an entity,
(iii) to any Affiliate of Holder, or iv) to any person or entity if and to the
extent required by any non-consensual Order, by divorce decree or by will,
intestacy or other similar Applicable Law, so long as, in the case of the
foregoing clauses (i), (ii) and (iii), the assignee or transferee agrees to be
bound by the terms of this Agreement and executes and delivers to the parties
hereto a written consent and joinder memorializing such agreement. During the
term of this Agreement, MICT will not register or otherwise recognize the
transfer (book-entry or otherwise) of any Shares or any certificate or
uncertificated interest representing any of Holder’s Shares, except as permitted
by, and in accordance with, this Section 3(b).

 

(c)  Changes to Shares. In the event of a stock dividend or distribution, or any
change in the shares of capital stock of MICT by reason of any stock dividend or
distribution, stock split, recapitalization, combination, conversion, exchange
of shares or the like, the term “Shares” shall be deemed to refer to and include
the Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Shares may be changed or
exchanged or which are received in such transaction.

 

(d)  Proxy Statement. During the Voting Period, Holder agrees to provide to
MICT, Intermediate and their respective Representatives any information
regarding Holder or the Shares that is reasonably requested by MICT,
Intermediate or their respective Representatives for inclusion in the Proxy
Statement.

 

(e)  Publicity. Holder shall not issue any press release or otherwise make any
public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of Intermediate and MICT.
Holder hereby authorizes Intermediate and MICT to publish and disclose in any
announcement or disclosure required by the SEC, Nasdaq or in the Proxy Statement
(including all documents and schedules filed with the SEC in connection with the
foregoing), Holder’s identity and ownership of the Shares and the nature of
Holder’s commitments and agreements under this Agreement, the Merger Agreement
and any other Ancillary Documents.

 

4.  Representations and Warranties of Holder. Holder hereby represents and
warrants to MICT and Intermediate as follows:

 

(a) Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that Intermediate is entering
into the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

 



3

 

 

(b) Ownership of Shares. As of the date hereof, Holder is the record or
beneficial owner over the type and number of the Shares set forth under Holder’s
name on the signature page hereto, has the full voting power or corporate power,
as applicable, over such Shares, and has good and valid title to such Shares,
free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever, other than those imposed by this
Agreement, applicable securities Laws or MICT’s Organizational Documents, as in
effect on the date hereof. There are no claims for finder’s fees or brokerage
commission or other like payments in connection with this Agreement or the
transactions contemplated hereby payable by Holder pursuant to arrangements made
by Holder. Except for the Shares set forth under Holder’s name on the signature
page hereto, as of the date of this Agreement, Holder is not a beneficial owner
or record holder of any: (i) equity securities of MICT, (ii) securities of MICT
having the right to vote on any matters on which the holders of equity
securities of MICT may vote or which are convertible into or exchangeable for,
at any time, equity securities of MICT or (iii) options, warrants or other
rights to acquire from MICT any equity securities or securities convertible into
or exchangeable for equity securities of MICT.

 

(c) No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws or other comparable
organizational documents of Holder, if applicable, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any Contract
or obligation to which Holder is a party or by which Holder or any of the Shares
or its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

(d) No Inconsistent Agreements. Holder hereby covenants and agrees that, except
for this Agreement, Holder (i) has not entered into, nor will enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares inconsistent with Holder’s obligations pursuant
to this Agreement, (ii) has not granted, nor will grant at any time while this
Agreement remains in effect, a proxy, a consent or power of attorney with
respect to the Shares and (iii) has not entered into any agreement or knowingly
taken any action (nor will enter into any agreement or knowingly take any
action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.

 



4

 

 

5. Representations and Warranties of Intermediate.

 

(a) Binding Agreement. A business company duly organized under the laws of the
British Virgin Islands. The consummation of the transactions contemplated hereby
are within the Intermediate’s powers and Intermediate has been duly authorized
by all necessary corporate actions on the part of the Intermediate. Intermediate
has full power and authority to execute, deliver and perform this Agreement.
This Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Intermediate, enforceable against Intermediate in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

6.  Representations and Warranties of MICT.

 

(a)  Binding Agreement. MICT is a corporation duly incorporated under the Laws
of the State of Delaware. The consummation of the transactions contemplated
hereby are within MICT’s powers and have been duly authorized by all necessary
corporate actions on the part of the MICT. MICT has full power and authority to
execute, deliver and perform this Agreement. This Agreement, assuming due
authorization, execution and delivery hereof by the other parties hereto,
constitutes a legal, valid and binding obligation of MICT, enforceable against
MICT in accordance with its terms (except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 

7.  Miscellaneous.

 

(a) Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate, and none of MICT, Intermediate or
Holder shall have any rights or obligations hereunder, upon the earliest to
occur of (i) the mutual written consent of MICT, Intermediate and Holder, (ii)
the Effective Time (following the performance of the obligations of the parties
hereunder required to be performed at or prior to the Effective Time), (iii) the
date of termination of the Merger Agreement in accordance with its terms and
(iv) February 8, 2020. The termination of this Agreement shall not prevent any
party hereunder from seeking any remedies (at law or in equity) against another
party hereto or relieve such party from liability for such party’s breach of any
terms of this Agreement. Notwithstanding anything to the contrary herein, the
provisions of this Section 7(a) shall survive the termination of this
Agreement. 

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be assigned, transferred or
delegated by Holder at any time without the prior written consent of MICT and
Intermediate, and any purported assignment, transfer or delegation without such
consent shall be null and void ab initio.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 



5

 

 

(d)  Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth or referred to in Section 7(h). Nothing in
this Section 7(d) shall affect the right of any party to serve legal process in
any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7(e).

 

(f)  Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Capacity as a MICT Stockholder. Holder signs this Agreement solely in
Holder’s capacity as a stockholder of MICT, and not in Holder’s capacity as a
director, officer or employee of MICT. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of MICT
in the exercise of his or her fiduciary duties as a director or officer of MICT
or prevent or be construed to create any obligation on the part of any director
or officer of MICT from taking any action in his or her capacity as such
director or officer.

 



6

 

 

(h) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to MICT, to:

 

MICT, Inc.
28 West Grand Avenue, Suite 3
Montvale, New Jersey 07645
Attn: David Lucatz, Chief Executive Officer
Facsimile No.: [  ]
Telephone No.: (201) 225-0190
Email: David @micronet-enertec.com

 

with a copy (which will not constitute notice) to:

 

Mintz Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attn: Kenneth Koch, Esq.
Facsimile No.: (212) 983-3115
Telephone No.: [  ]
Email: KRKoch@mintz.com

 

If to Intermediate, to:

 

Global Fintech Holdings Ltd.
c/o Gateley PLC

98 King Street

Manchester, M2 4WU

United Kingdom

Attn: Darren C. Mercer, Executive Director

Telephone No.: 44 (0) 161 836 7816

Facsimile No.: +44 (0) 161 836 7701

Email: Darren.Mercer@bnntechnology.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Richard I. Anslow, Esq.

Jonathan H. Deblinger, Esq
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ranslow@egsllp.com

  jdeblinger@egsllp.com

     

If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of Intermediate and MICT (and each of their copies for
notices hereunder).

 

(i)  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of MICT, Intermediate and the Holder. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

(j)  Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 



7

 

 

(k)  Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Intermediate and
MICT will have not adequate remedy at law, and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by Holder in accordance with their specific terms or were otherwise
breached. Accordingly, Intermediate and MICT shall be entitled to seek an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(l)  Expenses. Each party shall be responsible for its own fees and expenses
(including the fees and expenses of investment bankers, accountants and counsel)
in connection with the entering into of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby; provided, that in the event of any Action arising out of or relating to
this Agreement, the non-prevailing party in any such Action will pay its own
expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.

 

(m)  No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Holder, Intermediate and MICT, and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship among the parties hereto or among any other
MICT Stockholders entering into voting agreements with Intermediate or MICT.
Holder is not affiliated with any other holder of securities of MICT entering
into a voting agreement with Intermediate or MICT in connection with the Merger
Agreement and has acted independently regarding its decision to enter into this
Agreement. Nothing contained in this Agreement shall be deemed to vest in
Intermediate or MICT any direct or indirect ownership or incidence of ownership
of or with respect to any Shares.

 

(n)  Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(o)  Entire Agreement. This Agreement (together with the Acquisition Agreement
to the extent referred to herein) constitutes the full and entire understanding
and agreement among the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties is expressly canceled; provided, that, for the
avoidance of doubt, the foregoing shall not affect the rights and obligations of
the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of MICT or Intermediate or any of the obligations of Holder
under any other agreement between Holder and MICT or Intermediate or any
certificate or instrument executed by Holder in favor of MICT or Intermediate,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of MICT or Intermediate or any of the obligations of
Holder under this Agreement.

 

(p)  Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile or electronic signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  MICT :       MICT, INC.         By: /s/ David Lucatz   Name: David
Lucatz                            Title: Chief Executive Officer        
Intermediate:       GFH INTERMEDIATE HOLDINGS LTD.         By:   Name:    
Title:  

 

 

 

 



[Signature Page to Voting Agreement] 

 

 

 

Holder:  

Name of Holder: D.L Capital Ltd

 

By: /s/ David Luctaz



 

Title:  Director

 

Name: David Luctaz

Number and Type of Shares:

 

__________ shares of MICT Common Stock

 

Address for Notice:

 

Address: ______________________________________

_____________________________________________

_____________________________________________

Facsimile No.:___________________________________

Telephone No.:__________________________________

Email:__________________________________

 

 

 

 



[Signature Page to Voting Agreement]



 

 